Name: Commission Regulation (EC) No 1028/98 of 15 May 1998 on the sale by tender of beef held by certain intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  marketing;  animal product;  international trade
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 146/6 16. 5. 98 COMMISSION REGULATION (EC) No 1028/98 of 15 May 1998 on the sale by tender of beef held by certain intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 2634/97 (2), and in particular Article 7(3) thereof, Whereas the application of intervention measures in respect of beef has created stocks in several Member States; whereas, in order to prevent an excessive prolonga- tion of storage, part of these stocks should be sold by tender; Whereas the sale should be made subject to the rules laid down by Commission Regulation (EEC) No 2173/79 (3), as last amended by Regulation (EC) No 2417/95 (4), subject to certain special exceptions which are necessary; Whereas, with a view to ensuring a regular and uniform tendering procedure, measures should be taken in addi- tion to those laid down in Article 8(1) of Regulation (EEC) No 2173/79; Whereas provision should be made for derogations from Article 8(2)(b) of Regulation (EEC) No 2173/79, in view of the administrative difficulties which application of this point creates in the Member States concerned; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. The sale shall take place of:  approximately 100 tonnes of bone-in hindquarters held by the Belgian intervention agency,  approximately 100 tonnes of bone-in hindquarters held by the Danish intervention agency,  approximately 100 tonnes of bone-in hindquarters held by the German intervention agency,  approximately 100 tonnes of bone-in hindquarters held by the Spanish intervention agency,  approximately 100 tonnes of bone-in hindquarters held by the French intervention agency,  approximately 100 tonnes of bone-in hindquarters held by the Italian intervention agency,  approximately 100 tonnes of bone-in hindquarters held by the Irish intervention agency,  approximately 100 tonnes of bone-in hindquarters held by the Dutch intervention agency,  approximately 100 tonnes of bone-in hindquarters held by the Austrian intervention agency,  approximately 100 tonnes of bone-in hindquarters held by the Swedish intervention agency,  approximately 400 tonnes of boneless beef held by the French intervention agency,  approximately 500 tonnes of boneless beef held by the Irish intervention agency,  approximately 500 tonnes of boneless beef held by the United Kingdom intervention agency. Detailed information concerning quantities is given in Annex I. 2. Subject to the provisions of this Regulation the products referred to in paragraph 1 shall be sold in ac- cordance with Regulation (EEC) No 2173/79, in particular Titles II and III thereof. Article 2 1. Notwithstanding Articles 6 and 7 of Regulation (EEC) No 2173/79, the provisions of and Annexes to this Regulation shall serve as a general notice of invitation to tender. The intervention agencies concerned shall draw up a notice of invitation to tender which shall include the following: (a) the quantities of beef offered for sale; and (b) the deadline and place for submitting tenders. (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 356, 31. 12. 1997, p. 13. (3) OJ L 251, 5. 10. 1979, p. 12. (4) OJ L 248, 14. 10. 1995, p. 39. ¬ ¬EN Official Journal of the European Communities L 146/716. 5. 98 2. Interested parties may obtain the details of the quantities available and the places where the products are stored from the addresses listed in Annex II to this Regu- lation. The intervention agencies shall, in addition, display the notice referred to in paragraph 1 at their head offices and may publish it in other ways. 3. For each product mentioned in Annex I the inter- vention agencies concerned shall sell first the meat which has been stored the longest. 4. Only tenders which reach the intervention agencies concerned by 12 noon on 25 May 1998 shall be con- sidered. 5. Notwithstanding Article 8(1) of Regulation (EEC) No 2173/79, a tender must be submitted to the interven- tion agency concerned in a closed envelope, bearing the reference to the Regulation concerned. The closed en- velope must not be opened by the intervention agency before the expiry of the tender deadline referred to in paragraph 4. 6. Notwithstanding Article 8(2)(b) of Regulation (EEC) No 2173/79, tenders shall not indicate in which cold store or stores the products are held. Article 3 1. Member States shall provide the Commission with information concerning the tenders received not later than the working day following the deadline set for the submission of tenders. 2. After the tenders received have been examined a minimum selling price shall be set for each product or the sale will not proceed. Article 4 The security provided for in Article 15(1) of Regulation (EEC) No 2173/79 shall be ECU 120 per tonne. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 1998. For the Commission Franz FISCHLER Member of the Commission ¬ ¬EN Official Journal of the European CommunitiesL 146/8 16. 5. 98 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Ã  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I  LIITE I  BILAGA I Estado miembro Medlemsstat Mitgliedstaat Ã Ã  Ã Ã ±Ã Ã ¿r µ Ã Ã µÃ »Ã ¿r Member State Ã tat membre Stato membro Lidstaat Estado-membro JÃ ¤senvaltio Medlemsstat Productos (1) Produkter (1) Erzeugnisse (1) Ã Ã Ã ¿Ã Ã ¹ Ã Ã ¿Ã ½Ã Ã ± (1) Products (1) Produits (1) Prodotti (1) Producten (1) Produtos (1) Tuotteet (1) Produkter (1) Cantidad aproximada (toneladas) TilnÃ ¦rmet mÃ ¦ngde (tons) UngefÃ ¤hre Mengen (Tonnen) Ã Ã ±Ã  Ã Ã ± ÃÃ Ã ¿Ã  Ã Ã µÃ ³Ã ³Ã ¹Ã Ã · ÃÃ ¿Ã  Ã Ã ¿Ã Ã ·Ã Ã ± (Ã  Ã Ã ¿Ã ½Ã ¿Ã ¹) Approximate quantity (tonnes) QuantitÃ © approximative (tonnes) QuantitÃ approssimativa (tonnellate) Hoeveelheid bij benadering (ton) Quantidade aproximada (toneladas) Arvioitu mÃ ¤Ã ¤rÃ ¤ (tonneina) UngefÃ ¤rlig kvantitet (ton) a) Carne con hueso  KÃ ¸d, ikke udbenet  Fleisch mit Knochen  Ã Ã  Ã Ã µÃ ±Ã Ã ± µÃ µ Ã º Ã Ã ¿Ã ºÃ ±Ã »Ã ±  Bone-in beef  Viande avec os  Carni non disossate  Vlees met been  Carne com osso  Luullinen naudanliha  KÃ ¶tt med ben BELGIQUE/BELGIÃ   Quartiers arriÃ ¨re/Achtervoeten 100 DANMARK  Bagfjerdinger 100 DEUTSCHLAND  Hinterviertel 100 ESPA Ã¯ ¿ ½NA  Cuartos traseros 100 FRANCE  Quartiers arriÃ ¨re 100 IRELAND  Hindquarters 100 ITALIA  Quarti posteriori 100 NEDERLAND  Achtervoeten 100 Ã STERREICH  Hinterviertel 100 SVERIGE  Bakkvartsparter 100 b) Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã Ã  Ã Ã µÃ ±Ã Ã ± Ã Ã Ã Ã Ã ¹r Ã º Ã Ã ¿Ã ºÃ ±Ã »Ã ±  Boneless beef  Viande dÃ ©sossÃ ©e  Carni senza osso  Vlees zonder been  Carne desossada  Luuton naudanliha  Benfritt kÃ ¶tt FRANCE  Semelle (INT 14) 100  Rumsteak (INT 16) 100  Faux-filet (INT 17) 100  EntrecÃ ´te (INT 19) 100 IRELAND  Intervention topside (INT 13) 100  Intervention silverside (INT 14) 100  Intervention fillet (INT 15) 100  Intervention rump (INT 16) 100  Intervention striploin (INT 17) 100 UNITED KINGDOM  Intervention topside (INT 13) 100  Intervention silverside (INT 14) 100  Intervention fillet (INT 15) 100  Intervention rump (INT 16) 100  Intervention striploin (INT 17) 100 ¬ ¬EN Official Journal of the European Communities L 146/916. 5. 98 (1) VÃ ©anse los anexos V y VII del Reglamento (CEE) no 2456/93 de la ComisiÃ ³n (DO L 225 de 4. 9. 1993, p. 4), cuya uÃ ltima modificaciÃ ³n la constituye el Reglamento (CE) no 2602/97 (DO L 351 de 23. 12. 1997, p. 20). (1) Se bilag V og VII til Kommissionens forordning (EÃF) nr. 2456/93 (EFT L 225 af 4. 9. 1993, s. 4), senest Ã ¦ndret ved forordning (EF) nr. 2602/97 (EFT L 351 af 23. 12. 1997, s. 20). (1) Vgl. AnhÃ ¤nge V und VII der Verordnung (EWG) Nr. 2456/93 der Kommission (ABl. L 225 vom 4. 9. 1993, S. 4), zuletzt geÃ ¤ndert durch die Verordnung (EG) Nr. 2602/97 (ABl. L 351 vom 23. 12. 1997, S. 20). (1) Ã Ã » Ã Ã µÃÃ µ ÃÃ ±Ã Ã ±Ã Ã  Ã Ã · µÃ ±Ã Ã ± V Ã ºÃ ±Ã ¹ VII Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã  µÃ ¿ Ã Ã (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2456/93 Ã Ã ·r Ã ÃÃ ¹Ã Ã Ã ¿Ã Ã Ã ·r (Ã Ã  L 225 Ã Ã ·r 4. 9. 1993, Ã . 4), Ã Ã ¿ÃÃ r Ã Ã Ã ¿ÃÃ ¿ÃÃ ¿Ã ¹ Ã Ã ·Ã ¸Ã ·Ã ºÃ µ Ã Ã µÃ »Ã µÃ Ã Ã ±Ã Ã ¹Ã ± Ã ±Ã Ã Ã ¿ Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã  µ Ã Ã ¿ (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2602/97 (Ã Ã  L 351 Ã Ã ·r 23. 12. 1997, Ã . 20). (1) See Annexes V and VII to Commission Regulation (EEC) No 2456/93 (OJ L 225, 4. 9. 1993, p. 4), as last amended by Regulation (EC) No 2602/97 (OJ L 351, 23. 12. 1997, p. 20). (1) Voir annexes V et VII du rÃ ¨glement (CEE) no 2456/93 de la Commission (JO L 225 du 4. 9. 1993, p. 4). RÃ ¨glement modifiÃ © en dernier lieu par le rÃ ¨glement (CE) no 2602/97 (JO L 351 du 23. 12. 1997, p. 20). (1) Cfr. allegati V e VII del regolamento (CEE) n. 2456/93 della Commissione (GU L 225 del 4. 9. 1993, pag. 4), modificato da ultimo dal regolamento (CE) n. 2602/97 (GU L 351 del 23. 12. 1997, pag. 20). (1) Zie de bijlagen V en VII van Verordening (EEG) nr. 2456/93 van de Commissie (PB L 225 van 4. 9. 1993, blz. 4), laatstelijk gewijzigd bij Verordening (EG) nr. 2602/97 (PB L 351 van 23. 12. 1997, blz. 20). (1) Ver anexos V e VII do Regulamento (CEE) nÃ « 2456/93 da ComissaÃ o (JO L 225 de 4. 9. 1993, p. 4). Regulamento com a uÃ ltima redacÃ §aÃ o que lhe foi dada pelo Regulamento (CE) nÃ « 2602/97 (JO L 351 de 23. 12. 1997, p. 20). (1) Katso komission asetuksen (ETY) N:o 2456/93 (EYVL L 225, 4. 9. 1993, s. 4), sellaisena kuin se on viimeksi muutettuna asetuksella (EY) N:o 2602/97 (EYVL L 351, 23.12.1997, s. 20), liitteet V ja VII. (1) Se bilaga V och VII i fÃ ¶rordning (EEG) nr 2456/93 (EGT L 225, 4.9.1993, s. 4), senast Ã ¤ndrad genom fÃ ¶rordning (EG) nr 2602/97 (EGT L 351, 23.12.1997, s. 20). ¬ ¬EN Official Journal of the European CommunitiesL 146/10 16. 5. 98 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen   Ã ¹Ã µÃ Ã ¸ Ã Ã Ã ½Ã Ã µÃ ¹r Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã  µ Ã Ã Ã ½ ÃÃ ±Ã Ã µ µÃ ² Ã Ã ±Ã Ã µÃ r  Addresses of the intervention agencies  Adresses des organismes dintervention  Indirizzi degli organismi dintervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §aÃ o  Interventioelinten osoitteet  Interventionsorganens adresser BELGIQUE/BELGIÃ  Bureau dintervention et de restitution belge Rue de TrÃ ¨ves 82 B-1040 Bruxelles Belgisch Interventie- en Restitutiebureau Trierstraat 82 B-1040 Brussel TÃ ©lÃ ©phone: (32-2) 287 24 11; tÃ ©lex: BIRB. BRUB/24076-65567; tÃ ©lÃ ©copieur: (32-2) 230 25 33/280 03 07 BUNDESREPUBLIK DEUTSCHLAND Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE) Postfach 180203, D-60083 Frankfurt am Main Adickesallee 40 D-60322 Frankfurt am Main Tel.: (49) 69 1564-704/772; Telex: 411727; Telefax: (49) 69 15 64-790/791 DANMARK Ministeriet for FÃ ¸devarer, Landbrug og Fiskeri EU-direktoratet Kampmannsgade 3 DK-1780 KÃ ¸benhavn V Tlf. (45) 33 92 70 00; telex 151317 DK; fax (45) 33 92 69 48, (45) 33 92 69 23 ESPA Ã¯ ¿ ½NA FEGA (Fondo EspanÃ ol de GarantÃ ­a Agraria) Beneficencia, 8 E-28005 Madrid TelÃ ©fono: (34) 913 47 65 00, 913 47 63 10; tÃ ©lex: FEGA 23427 E, FEGA 41818 E; fax: (34) 915 21 98 32, 915 22 43 87 FRANCE OFIVAL 80, avenue des Terroirs-de-France F-75607 Paris Cedex 12 TÃ ©lÃ ©phone: (33 1) 44 68 50 00; tÃ ©lex: 215330; tÃ ©lÃ ©copieur: (33 1) 44 68 52 33 ITALIA AIMA (Azienda di Stato per gli interventi nel mercato agricolo) Via Palestro 81 I-00185 Roma Tel. 49 49 91; telex 61 30 03; telefax: 445 39 40/445 19 58 IRELAND Department of Agriculture, Food and Forestry Agriculture House Kildare Street IRL-Dublin 2 Tel. (01) 678 90 11, ext. 2278 and 3806 Telex 93292 and 93607, telefax (01) 661 62 63, (01) 678 52 14 and (01) 662 01 98 ¬ ¬EN Official Journal of the European Communities L 146/1116. 5. 98 NEDERLAND Ministerie van Landbouw, Natuurbeheer en Visserij, Voedselvoorzieningsin- en verkoopbureau p/a LASER, Zuidoost Slachthuisstraat 71 Postbus 965 6040 AZ Roermond Tel. (31-475) 35 54 44; telex 56396 VIBNL; fax (31-475) 31 89 39 Ã STERREICH AMA-Agrarmarkt Austria Dresdner StraÃ e 70 A-1201 Wien Tel.: (431) 33 15 12 20; Telefax: (431) 33 15 1297 SVERIGE Statens jordbruksverk  Swedish Board of Agriculture Vallgatan 8 S-551 82 JÃ ¶nkÃ ¶ping Tfn (46-36) 15 50 00; telex 70991 SJV-S; fax (46-36) 19 05 46 UNITED KINGDOM Intervention Board Executive Agency Kings House 33 Kings Road Reading RG1 3BU UK-Berkshire Tel. (01189) 58 36 26 Fax (01189) 56 67 50